Citation Nr: 9905198	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-00 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to June 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Los Angeles, 
California, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied service connection for a 
seizure disorder.


FINDING OF FACT

The record does not contain competent evidence of a seizure 
disorder sustained or aggravated during active military 
service, or manifested to a compensable degree within one 
year following service discharge.


CONCLUSION OF LAW

The veteran's claim for service connection for a seizure 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.303(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved regarding any 
given claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Veterans Appeals (Court) has held that a well grounded 
claim is comprised of three specific elements:  (1) evidence 
of a current disability as provided by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, (3) a nexus, or 
link, between the inservice disease or injury and the current 
disability, as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 
604 (Fed. Cir. 1996) (table).  In the absence of any one of 
these three elements, the claim is not plausible, and the 
Board must find that the claim for service connection is not 
well grounded and therefore must be denied, pursuant to the 
decision of the Court in Edenfield v. Brown, 8 Vet. App. 384 
(1995).

The first element of a well-grounded claim is evidence of a 
current disability.  The record shows that the veteran has 
satisfied this element.  The evidence shows that the veteran 
has been treated by VA outpatient clinics for complaints of 
seizures as recently as September 1997.  He reports periods 
of dizziness that sometimes lead to seizures and blackouts, 
and sometimes just remain as dizziness.  The veteran 
testified during his December 1998 Travel Board that he has 
been receiving treatment from VA for seizures since 1991.  
Evidence of VA treatment goes back to at least January 1992.  
He reports that he takes medication to control his seizures.  
The Board is satisfied that the veteran has satisfied his 
burden of producing evidence of a current seizure disorder 
for purposes of a well-grounded claim.  As the VA outpatient 
records reveal, the veteran has been treated for the last 
several years for periodic seizures, dizziness and blackouts.    

As for evidence of a disease or injury incurred or aggravated 
during service, or manifested to a compensable degree within 
one year following service discharge, the Board finds that 
the veteran has not satisfied this element of a well-grounded 
claim.  The veteran states that he began having seizures in 
1954 during basic training at Fort Bliss, Texas, following 
routine gas chamber training.  During his Travel Board 
hearing, he described how he fell over and injured his chin 
and lips, falling unconscious.  He stated that he was taken 
to the base hospital for treatment.   He does not remember 
shaking or having any other symptoms.  He went on to testify 
that he had at least three more seizures in service, with 
periods of dizziness between the seizures.  He testified that 
he was discharged because of his repeated seizures, but did 
not receive a medical disability discharge.  His Report of 
Separation from the Armed Forces of the United States (DD 
Form 214) indicates the character of discharge as "General 
Under Honorable Conditions".  There is no reference to an 
existing medical condition at the time of separation.  

The Board notes that the veteran's service medical records 
are not part of his claims file.  The evidence shows that 
despite numerous attempts to obtain these records to show 
evidence of a seizure disorder in service, the records cannot 
be located.  A review of the record reveals that his service 
medical records may have been among those destroyed in the 
1973 fire at the National Personnel Records Center (NPRC).  A 
further search for records located inservice morning reports 
for periods of the veteran's service, but did not include any 
record of hospitalization or treatment for seizures.  A 
September 1996 report from NPRC states that the veteran's 201 
file cannot be reconstructed.  The Board finds that unlike 
with inservice injuries, where the Board could consider in 
appropriate situations the veteran's verbal account of 
inservice occurrence for purposes of a well-grounded claim, 
an inservice disease requires competent medical evidence for 
proof.  The Board does not find that a seizure disorder falls 
within the veteran's purview for satisfying this element of a 
well-grounded claim.    

Despite the lack of service medical records for review, the 
Board also considers whether, in accordance with 38 C.F.R. 
§§ 3.307 and 3.309, there is sufficient evidence of a chronic 
disease manifested to a compensable degree within one year 
following service separation.  The veteran testified during 
his Travel Board that he received treatment for seizures 
immediately following release from the service, including for 
an alleged big seizure in 1955.  He stated that he was 
treated in Los Angeles, but is unable to remember the name of 
the doctor who treated him.  During his July 1996 RO hearing, 
he also stated that he was treated in Houston, Texas 
following discharge.  The veteran was unable to locate any of 
these records of treatment, allegedly taking place within one 
year of service separation.  The most recent records before 
the Board of seizure treatment are from VA in January 1992, 
over forty years after the veteran's service discharge.  
Thus, the veteran has not satisfied this element of a well-
grounded claim.       

The Board finds that since the veteran has not presented 
evidence of a disease or injury incurred or aggravated in 
service, or manifested to a compensable degree within one 
year following service separation, his claim is not well 
grounded.  See Caluza, supra; 38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1998).

The Court has held that, when a claimant fails to submit a 
well grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), 
VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence required to complete his 
or her application, in circumstances in which the claimant 
has referenced other known and existing evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996).  In this case, the Board finds that 
this procedural consideration has been satisfied.  In 
particular, the Board notes that the statement of the case 
advises the veteran that there is no evidence that his 
current seizure condition was caused by service.  
Additionally, the veteran was advised during his hearing 
before the Travel Board that evidence of inservice incurrence 
or aggravation was necessary for a grant of service 
connection.  Moreover, unlike the situation in Robinette, he 
has not put VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, could make 
his claim well grounded.  


ORDER

Entitlement to service connection for a seizure disorder is 
denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

